Citation Nr: 1825157	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease from November 24, 2009, to February 17, 2011. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had honorable active service in the United States Army from May 1965 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for ischemic heart disease and assigned a 10 percent evaluation, effective November 24, 2009.  The rating decision was granted pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The November 24, 2009, effective date was assigned based on the earliest evidence received by VA showing a diagnosis of his heart disorder.  See VA Training Letter 10-04 (February 10, 2011).

In a June 2011 rating decision, the 10 percent evaluation was increased to 60 percent, effective, February 17, 2011.

In his July 2011 Notice of Disagreement, the Veteran disagreed with the 10 percent evaluation assigned for the period prior to February 17, 2011.   

In a February 2017 rating decision, the 60 percent evaluation was increased to 100 percent, effective, January 8, 2016.

Additionally, the Veteran and his representative clearly limited his appeal for an increased evaluation to the period from November 24, 2009, to February 17, 2011, and as such, the Board will limit its consideration accordingly.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's ischemic heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  Diagnostic Code 7005 allows for disability ratings ranging from 10 percent to a maximum 100 percent based on the results of metabolic equivalent (MET) testing, as well as medical evidence of cardiac hypertrophy or dilation, congestive heart failure, and left ventricular dysfunction.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2017).  When the level of METs is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by scientific examples such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for the period from November 24, 2009, to February 17, 2011.  As noted above, the Veteran was granted service connection in a December 2010 rating decision and assigned a 10 percent disability rating, effective from December November 24, 2009, to February 17, 2011.  The medical evidence of record contains VA outpatient treatment records documenting the Veteran's ischemic heart disease during this period, but does not specifically include the medical testing necessary to rate the disorder pursuant to Diagnostic Code 7005.  Therefore, a remand is required to obtain a retrospective medical opinion to address the criteria for a higher rating under Diagnostic Code 7005, to include an estimation of the Veteran's METs level during the period from November 24, 2009, to February 17, 2011.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  In this regard, in his August 2013 substantive appeal, the Veteran asserted that he underwent a VA examination in November 2009.  This examination report, however, is not of record.  On remand, the AOJ must attempt to obtain the report and associate it with the record.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim, to include a VA examination reported dated in November 2009.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a medical opinion from a cardiologist with sufficient expertise to determine the severity of the Veteran's service-connected ischemic heart disease from November 24, 2009, to February 17, 2011.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following a review of the relevant records and lay statements, the examiner should provide a retrospective medical opinion to address the severity of the Veteran's service-connected ischemic heart disease for the period from November 24, 2009, to February 17, 2011. 

A VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  To the extent possible, the examiner must provide all information required for rating purposes.

The examiner must state whether there was evidence of left ventricular dysfunction, and report the Veteran's ejection fraction during the relevant period. 

The examiner should also state whether there was evidence of congestive heart failure, and/or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing during the relevant period. 

Finally, the examiner must estimate the activity level expressed in METs for the relevant period, which must be supported by scientific examples such as slow stair climbing or shoveling snow.. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




